FOR PUBLICATION
 UNITED STATES COURT OF APPEALS
      FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                No. 04-10184
                Plaintiff-Appellee,         D.C. No.
               v.                         CR-03-00192-
JOSE EMILIO CORTEZ-ARIAS,                 HDM/VPC
             Defendant-Appellant.         ORDER AND
                                           AMENDED
                                           OPINION

       Appeal from the United States District Court
                for the District of Nevada
      Howard D. McKibben, District Judge, Presiding

                 Argued and Submitted
       December 9, 2004—San Francisco, California

                 Filed April 18, 2005
                Amended July 14, 2005
         Second Amendment September 30, 2005

   Before: Dorothy W. Nelson, Andrew J. Kleinfeld, and
            Ronald M. Gould, Circuit Judges.

                 Opinion by Judge Gould




                           13701
               UNITED STATES v. CORTEZ-ARIAS          13703


                        COUNSEL

Robert B. Walker, Carson City, Nevada, for the appellant.

Daniel G. Bogden, United States Attorney, and Robert Don
Gifford, Assistant United States Attorney, Reno, Nevada, for
the appellee.


                         ORDER

  The opinion filed on April 18, 2005 and published at 403
F.3d 1111, as previously amended on July 14, 2005 at 415
F.3d 977, is AMENDED as follows.

  Footnote 8 states:
13704           UNITED STATES v. CORTEZ-ARIAS
    Because Cortez-Arias waived all appellate rights
    except for the sole issue of whether his prior convic-
    tion was a “crime of violence,” he is not entitled to
    relief under the Supreme Court’s decision in United
    States v. Booker, 125 S. Ct. 738 (2005), and our
    decision in United States v. Ameline, 409 F.3d 1073
    (9th Cir. 2005) (en banc). See United States v. Car-
    denas, 405 F.3d 1046, 1048 (9th Cir. 2005).

   Footnote 8 is deleted in its entirety and replaced with the
following language:

    As part of his plea agreement, Cortez-Arias waived
    the right to appeal his sentence, except to determine
    whether his earlier crimes were “crimes of violence”
    for purposes of the Sentencing Guidelines. As part of
    the delicate exchange of plea-bargaining, the United
    States agreed to recommend a two level downward
    departure and a sentence “at the low end of the
    guidelines.” Despite this agreement, Cortez-Arias
    now urges that he is entitled to a limited remand pur-
    suant to our decision in United States v. Ameline,
    409 F.3d 1073 (9th Cir. 2005) (en banc), in light of
    the Supreme Court’s decision in United States v.
    Booker, 125 S. Ct. 738 (2005). We disagree.

       As we said in Ameline, we may consider sua
    sponte whether Booker applies to a particular case
    where the parties do not raise a Booker issue in their
    briefs. Ameline, 409 F.3d at 1084 (“[e]ven where the
    briefs filed by the parties do not raise a Booker
    objection, we conclude that the issue may be raised
    and should be considered.”). But here Cortez-Arias
    did not simply fail to raise a Booker objection in his
    briefing. Instead, he knowingly and voluntarily
    waived the right to appeal every aspect of his sen-
    tence, except whether his earlier crimes were
    “crimes of violence.” In exchange for his guilty plea
           UNITED STATES v. CORTEZ-ARIAS            13705
and this waiver, Cortez-Arias received a promise of
favorable sentencing recommendations from the
United States. The record shows that the government
upheld its end of the deal. The United States is enti-
tled to the benefit of its bargain. See Johnson v.
Lumpkin, 769 F.2d 630, 633 (9th Cir. 1985) (“[a]s a
general rule, fundamental fairness requires that
promises made during plea-bargaining and analo-
gous contexts be respected.”); see also United States
v. Johnston, 199 F.3d 1015, 1010 (9th Cir. 1999)
(“[p]lea agreements are typically construed accord-
ing to the principles of contract law.”).

   Moreover, a favorable change in the law does not
entitle a defendant to renege on a knowing and vol-
untary guilty plea. Brady v. United States, 397 U.S.
742, 757 (1970) (“a voluntary plea of guilty intelli-
gently made in the light of the then applicable law
does not become vulnerable because later judicial
decisions indicate that the plea rested on a faulty
premise.”); United States v. Johnson, 67 F.3d 200,
202 (9th Cir. 1995) (“[t]he fact that Johnson did not
foresee the specific issue he now seeks to appeal
does not place that issue outside the scope of his
waiver.”). We conclude that Cortez-Arias is bound
by the terms of his plea agreement, and we decline
to vitiate the terms of his bargained-for exchange
with the government. The express and generally
unrestricted waiver of appeal rights forecloses the
objections now asserted by Cortez-Arias pursuant to
Booker or Ameline. We join our sister circuits who
have reached similar conclusions. See United States
v. Rubbo, 396 F.3d 1330, 1335 (11th Cir. 2005) (“the
right to appeal a sentence based on Apprendi/Booker
grounds can be waived in a plea agreement.”);
United States v. Parsons, 408 F.3d 519, 521-22 (8th
Cir. 2005) (per curiam) (concluding that Booker did
not invalidate a defendant’s plea); United States v.
13706           UNITED STATES v. CORTEZ-ARIAS
    Sahlin, 399 F.3d 27, 31 (1st Cir. 2005) (“the possi-
    bility of a favorable change in the law occurring
    after a plea is one of the normal risks that accom-
    pany a guilty plea.”); United States v. Bradley, 400
    F.3d 459, 463 (6th Cir. 2005) (“[a] valid plea agree-
    ment, after all, requires knowledge of existing rights,
    not clairvoyance.”).

  IT IS SO ORDERED.


                         OPINION

GOULD, Circuit Judge:

   Jose Emilio Cortez-Arias appeals from the 46-month prison
sentence that the district court imposed for illegal re-entry
into the United States after being deported, in violation of 8
U.S.C. § 1326(a). The district court imposed a sixteen level
increase in offense level pursuant to United States Sentencing
Commission, Guidelines Manual (USSG), § 2L1.2(b)(1)(A),
because it found that under our precedent in United States v.
Weinert, 1 F.3d 889 (9th Cir. 1993) (per curiam), Cortez-
Arias’s prior conviction for shooting at an inhabited dwelling,
in violation of California Penal Code section 246, was a con-
viction for a “crime of violence.”

   Cortez-Arias contends that Weinert is not controlling
because it involved an interpretation of a section of the Sen-
tencing Guidelines containing a broader definition of “crime
of violence.” Cortez-Arias further contends that his prior con-
viction was not for a “crime of violence” under § 2L1.2’s cat-
egorical approach because California Penal Code section 246
prohibits shooting at a dwelling, whether occupied or not, and
the commentary to § 2L1.2 defines a “crime of violence” with
respect to “physical force against the person of another.”
USSG § 2L1.2 comment. (n.1(B)(iii)) (emphasis added).
                    UNITED STATES v. CORTEZ-ARIAS                      13707
   We have jurisdiction pursuant to 28 U.S.C. § 1291, and
although we disagree with the reasoning of the district court,
we agree with its conclusion that shooting at an inhabited
dwelling, in violation of California Penal Code section 246,
is a “crime of violence” under § 2L1.2, and so we affirm.

                                      I

   Cortez-Arias was arrested on October 14, 2003, for illegal
reentry into the United States by a deported alien, in violation
of 8 U.S.C. § 1326(a). On October 22, 2003, a federal grand
jury indicted Cortez-Arias for this offense. Cortez-Arias
pleaded guilty as charged on December 11, 2003.

   The United States Probation Office’s pre-sentence report
recommended that, under USSG § 2L1.2(b)(1)(A)(ii),1 the
district court impose a sixteen level increase of the base
offense level for illegal reentry2 because Cortez-Arias previ-
ously was deported after being convicted for shooting at an
inhabited dwelling, in violation of section 246 of the Califor-
nia Penal Code.3 Cortez-Arias objected to the recommenda-
tion, arguing that a violation of California Penal Code section
246 was not a “crime of violence” under USSG § 2L1.2
because the California law does not require the presence of a
person occupying the dwelling in order for the accused to be
convicted, and so does not have as an element the use,
attempted use, or threatened use of physical force against
another person.
  1
     USSG § 2L1.2(b)(1)(A)(ii) applies if “the defendant previously was
deported, or unlawfully remained in the United States, after a conviction
for a felony that is . . . a crime of violence.”
   2
     The base offense level for unlawfully entering or remaining in the
United States is eight. USSG § 2L1.2(a).
   3
     California Penal Code section 246 provides, in relevant part, that
“[a]ny person who shall maliciously and willfully discharge a firearm at
an inhabited dwelling house . . . is guilty of a felony . . . . As used in this
section, ‘inhabited’ means currently being used for dwelling purposes,
whether occupied or not.”
13708              UNITED STATES v. CORTEZ-ARIAS
   The district court, quoting our decision in Weinert, over-
ruled Cortez-Arias’s objection because it is “the risk inherent
in the act of shooting at an inhabited building, as opposed to
the presence of a victim that makes this particular offense a
crime of violence.” The district court applied a categorical
approach, looking “to the statutory definition of the crime, not
to the specific conduct that occasions a prior conviction,” and
concluded that, consistent with Weinert, California Penal
Code section 246 “has as an element the use, attempted use,
or threatened use of physical force against a person of anoth-
er.” Cortez-Arias timely appealed.

                                    II

   We must first decide whether the district court properly
concluded that Weinert controls the outcome of Cortez-
Arias’s sentencing challenge.4 The district court held that our
decision in Weinert, which interpreted a “crime of violence”
under a different provision of the Guidelines, was dispositive
of Cortez-Arias’s challenge because the predicate offense
addressed in Weinert, a violation of section 246 of the Cali-
fornia Penal Code, is the same as the predicate offense com-
mitted by Cortez-Arias. We disagree with this reasoning.

   [1] Weinert held that California Penal Code section 246 is
a “crime of violence” under USSG § 4B1.2.5 1 F.3d at 890-91.
Section 4B1.2(a) defined a crime of violence then as
  4
     We review de novo this question of law relating to the applicability of
the U.S. Sentencing Guidelines. See United States v. Hernandez-
Valdovinos, 352 F.3d 1243, 1246 (9th Cir. 2003).
   5
     This section defines terms, including “crime of violence,” found in the
“Career Offenders” provision, § 4B1.1 of the Guidelines. A “career
offender” is one who “has at least two prior felony convictions of either
a crime of violence or a controlled substance offense.” USSG § 4B1.1(a);
see also id. comment. (n.1) (indicating that, for the purposes of § 4B1.1,
a “crime of violence” is defined in § 4B1.2).
                   UNITED STATES v. CORTEZ-ARIAS                     13709
     any offense under federal or state law, punishable by
     imprisonment for a term exceeding one year, that (1)
     has as an element the use, attempted use, or threat-
     ened use of physical force against the person of
     another, or (2) is burglary of a dwelling, arson, or
     extortion, involves the use of explosives, or other-
     wise involves conduct that presents a serious risk of
     physical injury to another.

(emphasis added). Weinert reasoned that, even though an
inhabited dwelling need not be occupied when it is shot at, “it
is the risk inherent in the act of shooting at an inhabited build-
ing, as opposed to the presence of a victim, that makes [Cali-
fornia Penal Code section 246] a crime of violence.” 1 F.3d
at 891. In our view, this reasoning is most normally read to
suggest that Weinert’s rule was based on § 4B1.2(a)’s final
clause, emphasized above, which supports that shooting at an
inhabited dwelling is a “crime of violence” because it “in-
volves conduct that presents a serious risk of physical injury
to another,” whether or not a victim is present.6

   [2] By contrast, Cortez-Arias received a sentencing
enhancement under USSG § 2L1.2. The commentary to that
section defines a “crime of violence” somewhat differently
than does § 4B1.2(a); under the commentary to § 2L1.2 a
“crime of violence” is defined to mean any of the following:
   6
     Weinert’s citation to United States v. Taylor, 495 U.S. 575, 582-87
(1990) (discussing the Armed Career Criminal Act’s, 18 U.S.C.
§ 924(e)(2)(B)(ii), amendment to include burglary and other crimes that
involve “conduct that presents a serious risk of physical injury to another”
as predicates for sentencing enhancements), and United States v. Huff-
hines, 967 F.2d 314, 320-21 (9th Cir. 1992) (holding that possession of a
firearm silencer does not have as an element the use, attempted use, or
threatened use of physical force against a person of another, but that such
an offense “involves conduct that presents a serious risk of physical injury
to another,” and so is a “crime of violence” under § 4B1.2(a)(2)), rein-
forces the view that the Weinert rule rested significantly on § 4B1.2(a)’s
catchall provision. See 1 F.3d at 891.
13710              UNITED STATES v. CORTEZ-ARIAS
      murder, manslaughter, kidnapping, aggravated
      assault, forcible sex offenses, statutory rape, sexual
      abuse of a minor, robbery, arson, extortion, extor-
      tionate extension of credit, burglary of a dwelling, or
      any offense under federal, state, or local law that has
      as an element the use, attempted use, or threatened
      use of physical force against the person of another.

USSG § 2L1.2 comment. (n.1(B)(iii)). Neither this guideline
nor its commentary in explicit words refer to crimes that
involve “conduct that presents a serious risk of physical injury
to another.”

   [3] Accordingly, we conclude that Weinert standing alone
does not control the outcome of Cortez-Arias’s appeal. Wei-
nert’s holding that California Penal Code section 246 is a
“crime of violence” because it involves conduct that presents
a serious risk of physical injury to another does not necessar-
ily resolve the question of whether the same offense is a
“crime of violence” for purposes of USSG § 2L1.2.

                                   III

   [4] Having determined that Weinert does not require us to
affirm, we must squarely face and determine whether Califor-
nia Penal Code section 246 is a “crime of violence” allowing
a sixteen level sentencing enhancement under USSG
§ 2L1.2(b)(1)(A).7 We apply a categorical approach to deter-
mine whether a prior state law conviction is a predicate for a
sentencing enhancement under the Guidelines. United States
v. Asberry, 394 F.3d 712, 715 (9th Cir. 2005); see also Taylor
  7
    We review de novo whether a prior conviction is a “crime of violence”
under § 2L1.2 of the Sentencing Guidelines. United States v. Rodriguez-
Rodriguez, 393 F.3d 849, 856 (9th Cir. 2005). Under our circuit’s law we
may of course “affirm on any ground supported by the record even if it
differs from the rationale of the district court.” Nat’l Wildlife Fed’n v.
United States Army Corps of Eng’rs, 384 F.3d 1163, 1170 (9th Cir. 2004).
                    UNITED STATES v. CORTEZ-ARIAS                     13711
v. United States, 495 U.S. 575, 600-02 (1990). Thus, under
§ 2L1.2(b)(1)(A)(ii) we look to the prior offense, and not the
underlying conduct, to determine whether that offense is a
“crime of violence” allowing a sixteen level increase to the
base offense level for unlawfully entering or remaining in the
United States.8
  8
    As part of his plea agreement, Cortez-Arias waived the right to appeal
his sentence, except to determine whether his earlier crimes were “crimes
of violence” for purposes of the Sentencing Guidelines. As part of the del-
icate exchange of plea-bargaining, the United States agreed to recommend
a two level downward departure and a sentence “at the low end of the
guidelines.” Despite this agreement, Cortez-Arias now urges that he is
entitled to a limited remand pursuant to our decision in United States v.
Ameline, 409 F.3d 1073 (9th Cir. 2005) (en banc), in light of the Supreme
Court’s decision in United States v. Booker, 125 S. Ct. 738 (2005). We
disagree.
   As we said in Ameline, we may consider sua sponte whether Booker
applies to a particular case where the parties do not raise a Booker issue
in their briefs. Ameline, 409 F.3d at 1084 (“[e]ven where the briefs filed
by the parties do not raise a Booker objection, we conclude that the issue
may be raised and should be considered.”). But here Cortez-Arias did not
simply fail to raise a Booker objection in his briefing. Instead, he know-
ingly and voluntarily waived the right to appeal every aspect of his sen-
tence, except whether his earlier crimes were “crimes of violence.” In
exchange for his guilty plea and this waiver, Cortez-Arias received a
promise of favorable sentencing recommendations from the United States.
The record shows that the government upheld its end of the deal. The
United States is entitled to the benefit of its bargain. See Johnson v. Lump-
kin, 769 F.2d 630, 633 (9th Cir. 1985) (“[a]s a general rule, fundamental
fairness requires that promises made during plea-bargaining and analogous
contexts be respected.”); see also United States v. Johnston, 199 F.3d
1015, 1010 (9th Cir. 1999) (“[p]lea agreements are typically construed
according to the principles of contract law.”).
   Moreover, a favorable change in the law does not entitle a defendant to
renege on a knowing and voluntary guilty plea. Brady v. United States,
397 U.S. 742, 757 (1970) (“a voluntary plea of guilty intelligently made
in the light of the then applicable law does not become vulnerable because
later judicial decisions indicate that the plea rested on a faulty premise.”);
United States v. Johnson, 67 F.3d 200, 202 (9th Cir. 1995) (“[t]he fact that
Johnson did not foresee the specific issue he now seeks to appeal does not
place that issue outside the scope of his waiver.”). We conclude that
Cortez-Arias is bound by the terms of his plea agreement, and we decline
13712               UNITED STATES v. CORTEZ-ARIAS
   Our review of California law and the Sentencing Guide-
lines satisfies us that the district court correctly enhanced
Cortez-Arias’s sentence. We hold that California Penal Code
section 246 is a “crime of violence” under the commentary to
USSG § 2L1.2 because shooting at an inhabited dwelling nec-
essarily involves the “threatened use of physical force against
the person of another.”

   [5] The text of § 2L1.2 allows a sixteen level increase in
offense level for a defendant who unlawfully enters the
United States and who was previously deported after “a con-
viction for a felony that is . . . a crime of violence.” We have
held “that the force necessary to constitute a crime of violence
[ ] must actually be violent in nature.” United States v. Ceron-
Sanchez, 222 F.3d 1169, 1172 (9th Cir. 2000) (quoting Ye v.
INS, 214 F.3d 1128, 1133 (9th Cir. 2000)) (alteration in origi-
nal) (internal quotation marks omitted). The commentary to
the Guidelines includes within its definition of a “crime of
violence” state-law offenses that have “as an element the . . .
threatened use of physical force against the person of anoth-
er.” USSG § 2L1.2 comment. (n.1(B)(iii)).

  Before Cortez-Arias reentered this country illegally, he had
been convicted of a felony for shooting at an inhabited dwell-
ing, in violation of California Penal Code section 246. Cali-

to vitiate the terms of his bargained-for exchange with the government.
The express and generally unrestricted waiver of appeal rights forecloses
the objections now asserted by Cortez-Arias pursuant to Booker or Ame-
line. We join our sister circuits who have reached similar conclusions. See
United States v. Rubbo, 396 F.3d 1330, 1335 (11th Cir. 2005) (“the right
to appeal a sentence based on Apprendi/Booker grounds can be waived in
a plea agreement.”); United States v. Parsons, 408 F.3d 519, 521-22 (8th
Cir. 2005) (per curiam) (concluding that Booker did not invalidate a defen-
dant’s plea); United States v. Sahlin, 399 F.3d 27, 31 (1st Cir. 2005) (“the
possibility of a favorable change in the law occurring after a plea is one
of the normal risks that accompany a guilty plea.”); United States v. Brad-
ley, 400 F.3d 459, 463 (6th Cir. 2005) (“[a] valid plea agreement, after all,
requires knowledge of existing rights, not clairvoyance.”).
                UNITED STATES v. CORTEZ-ARIAS              13713
fornia law provides in relevant part that “[a]ny person who
shall maliciously and willfully discharge a firearm at an
inhabited dwelling house . . . is guilty of a felony . . . . As
used in this section, ‘inhabited’ means currently being used
for dwelling purposes, whether occupied or not.” Cal. Penal
Code § 246. California case law defines an “inhabited dwell-
ing house” as “lived in.” People v. White, 4 Cal. App. 4th
1299, 1303 (1992).

   By its terms and as authoritatively construed, the California
statute requires proof of three elements: (1) a malicious and
willful state of mind, (2) the discharge of a firearm, (3) at an
inhabited dwelling house, meaning a house in which a person
currently and permanently lives. See id. at 1301 n.5, 1302-03.
California state court interpretations of section 246 shed light
on the statute’s requirements.

   [6] The California state courts have interpreted section 246
to proscribe an “act of violence committed against the person”
because the statute requires that the defendant “maliciously
and willfully discharge a firearm at an . . . occupied building,”
and the statute criminalizes acts “committed either ‘with the
intent to harm . . . or by means likely to cause harm’ to one
or more persons.” People v. Hall, 83 Cal. App. 4th 1084,
1089-90 (2000). To hold that shooting at an inhabited dwell-
ing is a crime of moral turpitude under California law, the
state appellate court held that “the least adjudicated elements
of Penal Code section 246 . . . always present a potential for
violence.” White, 4 Cal. App. 4th at 1305. Moreover, in hold-
ing that section 246 is a predicate felony offense for purposes
of the State’s felony-murder rule, the Supreme Court of Cali-
fornia held that section 246 “involves a high probability that
death will result and therefore is an inherently dangerous felo-
ny.” People v. Hansen, 885 P.2d 1022, 1026-27 (Cal. 1994).

   Cortez-Arias concedes that shooting at an inhabited dwell-
ing involves the use of “physical force,” but contends that
since the California law considers a dwelling inhabited
13714              UNITED STATES v. CORTEZ-ARIAS
“whether occupied or not,” the state law does not have as an
element the use of physical force “against the person of anoth-
er.” We reject appellant’s contention because California law
recognizes that the required elements of violation of section
246 “always present a potential for violence,” White, 4 Cal.
App. 4th at 1305, and it follows that there is always a “threat-
ened use of physical force against the person of another.”9

   In the plain sense, “threatened” means “held out or pre-
sented as impending.” See Oxford English Dictionary, avail-
able at www.oed.com. In the legal sense, a “threat” is a “com-
municated intent to inflict harm or loss” or an “indication of
an approaching menace.” See Black’s Law Dictionary 1519
(8th ed. 2004). In the context of the Guidelines commen-
tary,“threatened use of physical force against the person of
another” must logically include acts that communicate to
another person an intent to use physical force against that per-
son and acts suggesting that physical force against that person
may be impending.

   [7] A person whose home is shot up by an instrument of
deadly force, even though that person may have been absent
at the time of the shooting, will surely feel threatened by the
physical force that has intruded on his or her home. We hold
that maliciously and willfully shooting a gun at a person’s
current permanent residence necessarily threatens the use of
physical force against the resident, regardless of whether the
resident is home at the time the shot is fired.
  9
   Our conclusion that shooting at an inhabited dwelling is a crime of vio-
lence under USSG § 2L1.2 because it always threatens the use of force
against another person, regardless of whether that person is in the dwelling
when the gun is fired, is reinforced by that Guideline’s listed offense of
“burglary of a dwelling,” which similarly does not require that a victim be
present during commission of the offense to threaten force against that
victim.
                UNITED STATES v. CORTEZ-ARIAS            13715
                              IV

   [8] We conclude that shooting at an inhabited dwelling, in
violation of California Penal Code section 246, is a “crime of
violence” under USSG § 2L1.2. Because Cortez-Arias unlaw-
fully entered the United States after previously being con-
victed of a “crime of violence,” the district court did not err
in enhancing his sentence.

  AFFIRMED.